By the Court, Ringq, C. J. The record before us shows, we think conclusively, that the execution, upon and by virtue of which the property mentioned in the condition of the delivery bond was seized by the sheriff, was issued upon the judgment which this Court has reversed,’ in the case of Holden Moss et al. vs. Lorenzo Gibson et al. And inasmuch as the judgment upon the delivery bond is dependent upon the judgment on which the execution issued, and on and by virtue of which the property mentioned in said bond was seized by the sheriff, and "the latter has been reversed; therefore, the judgment on the delivery bond must also be reversed, annulled, and set aside, with costs, in accordance with the opinion of the Supreme Court of the United States, in the case of Barton vs. Pettit & Bayard, reported in 7 Cranch, 288, and also, 2 Peters Cond. Rep. 494.